Citation Nr: 1637607	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  12-22 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities as secondary to diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to December 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In June 2016, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

Regarding the diabetes claim, regardless of the decision of the RO as to whether to reopen the previously denied claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  As explained in detail below, the Board has found that new and material evidence has been received, and therefore, the claim is reopened.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


The reopened claim of entitlement to service connection for diabetes mellitus, and the claims for service connection for peripheral neuropathy of the upper and lower extremities, are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2005 rating decision denied the Veteran's claim of entitlement to service connection for diabetes mellitus; the Veteran did not file a timely notice of disagreement, and that decision became final.

2.  Evidence received since the May 2005 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim for service connection for diabetes mellitus.


CONCLUSION OF LAW

New and material evidence has been received sufficient to reopen the Veteran's claim of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for diabetes mellitus and associated peripheral neuropathy.  As a jurisdictional matter, the Board must first address prior denial of the claim for diabetes mellitus.

By way of background, a May 2005 rating decision denied entitlement to service connection for diabetes mellitus based on the lack of evidence of a current diagnosis of the disability.  The Veteran did not file a notice of disagreement (NOD) with that decision, or submit relevant  evidence within one year of that denial.  
Applicable law provides that an RO decision which is unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Once a decision becomes final, new and material evidence is required to reopen the claim which was denied.  38 U.S.C.A. § 5108 provides that "if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits

In that regard, the Board acknowledges that the Veteran late-filed a January 2010 "NOD," in which he reported that he experienced hardships due to injuries sustained by a grandchild who was the victim of child abuse, and due to the a related criminal proceeding, in essence requesting equitable tolling of the one-year period to file the NOD.  A March 2010 RO decision, while sympathetic to the Veteran's circumstances, determined that the January 2010 NOD was not timely.  The Veteran did not file a NOD within one year of the March 2010 RO decision.  Therefore, that March 2010 RO decision that regarding the timeliness of the late-filed January 2010 NOD became final.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. § 20.302.  Thus, the January 2010 correspondence constituted an application to reopen the previously claim.  

To reopen requires new and material evidence.  New evidence means evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2015).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

Since the time of the last final denial in May 2005, new evidence associated with the claims file includes a December 2007 private treatment record from St. Luke's Medical Center that shows the Veteran's blood sugar was 252, he was diagnosed with "diabetes, diet-controlled initially now with elevated sugars from steroids," and sliding scale insulin was noted.  A February 2009 record from Aurora St. Luke's Medical Center also shows diagnosed "diet-controlled diabetes, still running sugars in the 240s while being on steroids."  A February 2011 VA treatment record shows diagnosed "elevated BG controlled with diet."  Also, January 2013 VA psychiatry records note that the Veteran had "borderline diabetes" or "incipient diabetes mellitus," albeit not entirely clear whether the mental health clinician was merely noting the Veteran's reported history.  See Private treatment records, received April 2010 at p.12 and 35; VA treatment records, received March 2011 at p.6; CAPRI (VVA), received January 2013 at p. 88 of 99.

While the Board acknowledges that the 2007 and 2009 private treatment records showing diagnosed diet-controlled diabetes were dated prior to the filing of the request to reopen the claim in January 2010, when taken together with the February 2011 VA treatment record, these medical records all tend to indicate that the Veteran may have, or may have had, diabetes mellitus or diet-controlled diabetes mellitus at some time since January 2010 when he filed his request to reopen his claim.

Also new is a May 2013 email reply to the Veteran from an archivist at the Air Force Historical Research Agency, in which the archivist wrote that the unit histories of the 963rd Airborne Early Warning and Control (AEW&C) Squadron showed that from April 1968 to June 1968, College Eye task force aircraft landed in and operated out of Da Nang.  The Veteran's service personnel records confirm that he served with the 963rd AWE&C in support of project College Eye as a squadron weapons controller, including between June 1968 and October 1968 (with 332 hours on 37 combat missions).  See Personnel Records, received March 2005 at p.4, 15, and 21-22 of 38.  Therefore, the new evidence of record indicates that the Veteran was on the ground in Da Nang, Vietnam in 1968.

The Board is cognizant that a veteran who served on land in the Republic of Vietnam between January 9, 1962, and ending on May 7, 1975, will generally be presumed to have been exposed to herbicide agents, and that service connection may be presumed for herbicide exposed veterans for certain listed diseases in 38 C.F.R. § 3.309(e), including diabetes mellitus.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).

The Board finds that the above evidence tending to indicate that the Veteran may have had diabetes mellitus since January 2010, and the evidence that he landed in Da Nang, Vietnam in 1968, is not only new, but also "material."  Therefore, having found that new and material evidence has been received, the claim will be reopened.

The Board finds, however, that further development is needed before a decision may be made on the claim, as explained below.


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for diabetes mellitus has been received; to that extent only, the appeal is granted.

REMAND

A.  Diabetes Mellitus

The Veteran claims that he has diabetes mellitus due to his active, including as due to Agent Orange exposure.  He alleges, among other things, that his aircraft landed in Da Nang while he was serving in Southeast Asia in support of project College Eye.  See, e.g., Correspondence, April 2010 and January 2011.

The Veteran filed his request to reopen his claim in January 2010.  The Board acknowledges that, as pointed out in the June 2013 Supplemental Statement of the Case (SSOC), none of his treatment records dated since January 2010 show diagnosed "diabetes."  To prevail on his service connection claim, the evidence must show, among other things, that he had diabetes at some time (any time) since January 2010, even if it has resolved.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  At the same time, the Board emphasizes that the rating schedule contemplates a 10 percent disability rating for diet-controlled diabetes mellitus.  In other words, diet-controlled diabetes mellitus constitutes a disability for VA compensation purposes.  See 38 C.F.R. § 4.119 (Diagnostic Code 7913).  

As outlined above, a December 2007 private treatment record from St. Luke's Medical Center that shows the Veteran's blood sugar was 252, he was diagnosed with "diabetes, diet-controlled initially now with elevated sugars from steroids," and sliding scale insulin was noted.  A February 2009 record from Aurora St. Luke's Medical Center also shows diagnosed "diet-controlled diabetes, still running sugars in the 240s while being on steroids."  A February 2011 VA treatment record shows diagnosed "elevated BG controlled with diet."  Also, January 2013 VA psychiatry records note that the Veteran had "borderline diabetes" or "incipient diabetes mellitus," albeit not entirely clear whether the mental health clinician was merely noting the Veteran's reported history.  See CAPRI (VVA) at p. 88 of 99.  The Board finds that these records, taken together, tend to indicate that the Veteran may have, or may have had, diabetes mellitus at some time since the filing of his request to reopen his claim in January 2010.  

Regarding his herbicide exposure, a veteran who "during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  In the case of veterans who have been exposed to an herbicide agent during active service, 38 C.F.R. § 3.309(e) provides for presumptive service connection for certain listed diseases, including diabetes mellitus.

Regarding the Veteran's report that he landed in Da Nang while serving in project College Eye, the Board acknowledges that his service personnel records confirm that he served with the 963rd AWE&C in support of project College Eye as a squadron weapons controller, including between June 1968 and October 1968 (with 332 hours on 37 combat missions).  See Personnel Records, received March 2005 at p.4, 15, and 21-22 of 38; see also Correspondence, April 2010, January 2011.  Also, a May 2013 email response from an archivist at the Air Force Historical Research Agency confirmed that histories of the Veteran's unit show that from April 1968 to June 1968, College Eye task force aircraft landed in and operated out of Da Nang.  Therefore, herbicide exposure is conceded in this case.

The Board notes that there is no VA examination of record relating to his claim.  Curiously, the Veteran appears to have referenced a 2013 VA examination during his Board hearing testimony, albeit not entirely clear whether he only intended to reference treatment at VA (i.e., an evaluation).  Therefore, this matter should be remanded so that any outstanding 2013 VA examination report may be associated with the claims file.  

Also, all of the Veteran's more recent VA treatment records dated since January 2013 should be associated with the claims file, as again it is not entirely clear whether the Veteran referenced at the Board hearing a VA examination as opposed to VA treatment in 2013.

Because herbicide exposure has been conceded in this case but the question remains as to whether the Veteran has had diabetes mellitus at any time since January 2010 (even if diet-controlled, and even if it resolved), the RO should carefully review the 2013 VA examination report, if any, to ascertain whether it adequately answers this question.  If no 2013 VA examination report is found, or if it does not answer the above question, then a new VA examination should be performed to address whether the Veteran presently has, or has had at any time since January 2010, diabetes mellitus, even if diet controlled.

As a final matter, as noted above, 2007 and 2009 St. Luke's Medical Center records show diagnosed diet-controlled diabetes.  On remand, all of the Veteran's more recent private treatment records from St. Luke's Medical Center dated since December 2009 should be obtained.  The Veteran should also be asked to identify any other outstanding private treatment records for VA to obtain.

B.  Peripheral Neuropathy

The Veteran also claims that he has peripheral neuropathy of the upper and lower extremities secondary to his diabetes mellitus.  See Claim, April 2010.

As an initial matter, the Board acknowledges that an October 2008 private podiatry record from Dr. C.C. notes a diagnosis of possible diabetic peripheral neuropathy, and a November 2009 St. Luke's Medical Center records show diagnosed peripheral neuropathy.  

Because the claim for service connection for diabetes mellitus is being remanded for further development, to Board will defer decision in the claims for secondary service connection for peripheral neuropathy as intertwined.

Meanwhile, the Veteran has not been afforded a VA examination relating to his claim.  As shown above, the evidence tends to indicate that the Veteran has peripheral neuropathy.  Also, as explained above, the diabetes mellitus claim is being remanded because the Veteran indicated he underwent VA examination in 2013 relating to his diabetes claim, which examination report has not been associated with the claims file.  Ultimately, should any missing 2013 VA examination report (diabetes) be found that confirms a diabetes diagnosis at some time since January 2010, or should a new VA examination be ordered relating to the diabetes claim, then the Veteran should also be afforded a VA examination to address whether the Veteran's has peripheral neuropathy that was caused or aggravated by his diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's VA treatment records dated since January 2013.

2.  Associate with the claims file all of the Veteran's St. Luke's Medical Center treatment records dated since December 2009.

Also, ask the Veteran to identify any outstanding private treatment records relating to his claimed diabetes mellitus and secondary peripheral neuropathy of the upper and lower extremities.

3.  After all of the above development has been completed, and if the records do not confirm a diagnosis of diabetes mellitus, schedule the Veteran for a VA examination to address whether it is "at least as likely as not" that the Veteran currently has, or has had at any time since January 2010 (even if it ultimately resolved), diabetes mellitus or diet-controlled diabetes mellitus.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  

Also, please direct the VA examiner's attention to: a) a December 2007 St. Luke's Medical Center record showing blood sugar of 252, diagnosed diet-controlled diabetes, and noting sliding scale insulin, b) a February 2009 St. Luke's Medical Center showing diagnosed blood sugars in the 240s and diagnosed diet-controlled diabetes, c) a February 2011 VA treatment record showing diagnosed "elevated BG controlled with diet," d) and January 2013 VA psychiatry records noting "borderline diabetes mellitus" and "incipient diabetes mellitus."  See VBMS, Medical Treatment Record-Non-Government Facility, received April 30, 2010 at pp.12 and 35; VA treatment records, (VBMS, document labeled Medical Treatment Record-Government Facility, receipt date March 1, 2011, page 6); and CAPRI records (Virtual VA, received January 31, 2013 at p. 88 of 99).  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After all of the above development has been completed, if the Veteran is shown by a VA examination to currently have, or have had at some time since January 2010 (even if resolved), diabetes mellitus or diet-controlled diabetes mellitus, then a VA examination should be performed to address whether it is "at least as likely as not" that the Veteran has peripheral neuropathy that was caused or aggravated by his diabetes mellitus.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  

Please direct the VA examiner's attention to: a) an October 2008 private podiatry record from Dr. C.C. noting a diagnosis of possible diabetic peripheral neuropathy, and b) a November 2009 St. Luke's Medical Center record show diagnosed peripheral neuropathy.  See VBMS, Medical Treatment Record-Non-Government Facility, received April 30, 2010 at pp. 22-28.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


